

 S3744 ENR: Uyghur Human Rights Policy Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 3744IN THE SENATE OF THE UNITED STATESAN ACTTo condemn gross human rights violations of ethnic Turkic Muslims in Xinjiang, and calling for an
			 end to arbitrary detention, torture, and harassment of these communities
 inside and outside China.1.Short title; table of contents(a)Short titleThis Act may be cited as the Uyghur Human Rights Policy Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Statement of purpose.Sec. 3. Findings.Sec. 4. Sense of Congress.Sec. 5. Updating statement of United States policy toward the People’s Republic of China.Sec. 6. Imposition of sanctions.Sec. 7. Report on human rights abuses in Xinjiang Uyghur Autonomous Region.Sec. 8. Report on protecting citizens and residents of the United States from intimidation and coercion.Sec. 9. Report on security and economic implications of repression in Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China.Sec. 10. Classified report.2.Statement of purposeThe purpose of this Act is to direct United States resources to address human rights violations and abuses, including gross violations of human rights, by the Government of the People’s Republic of China through the mass surveillance and internment of over 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in Xinjiang Uyghur Autonomous Region.3.FindingsCongress makes the following findings:(1)The Government of the People’s Republic of China has a long history of repressing Turkic Muslims and other Muslim minority groups, particularly Uyghurs, in Xinjiang Uyghur Autonomous Region. In recent decades, central and regional Chinese government policies have systematically discriminated against these minority groups by denying them a range of civil and political rights, including the freedom of expression, religion, and movement, and the right to a fair trial.(2)In May 2014, the Government of the People’s Republic of China launched its latest Strike Hard Against Violent Extremism campaign, using wide-scale, internationally-linked threats of terrorism as a pretext to justify pervasive restrictions on and serious human rights violations of members of ethnic minority communities in Xinjiang Uyghur Autonomous Region. The August 2016 appointment of former Tibet Autonomous Region Party Secretary Chen Quanguo to be Party Secretary of Xinjiang Uyghur Autonomous Region accelerated the crackdown across the region. Scholars, human rights organizations, journalists, and think tanks have provided ample evidence substantiating the establishment by the Government of the People’s Republic of China of internment camps. Since 2014, the Government of the People’s Republic of China has detained more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in these camps. The total ethnic minority population of Xinjiang Uyghur Autonomous Region was approximately 13,000,000 at the time of the last census conducted by the People’s Republic of China in 2010.(3)The Government of the People’s Republic of China’s actions against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in Xinjiang Uyghur Autonomous Region violate international human rights laws and norms, including—(A)the International Convention on the Elimination of All Forms of Racial Discrimination, to which the People’s Republic of China has acceded;(B)the Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, which the People’s Republic of China has signed and ratified;(C)the International Covenant on Civil and Political Rights, which the People’s Republic of China has signed; and(D)the Universal Declaration of Human Rights. (4)Senior Chinese Communist Party officials, including current Xinjiang Uyghur Autonomous Region Party Secretary Chen Quanguo, who executes Chinese government policy in the region, and former Xinjiang Uyghur Autonomous Region Deputy Party Secretary Zhu Hailun, who crafted many of the policies implemented in the region, bear direct responsibility for gross human rights violations committed against Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups. These abuses include the arbitrary detention of more than 1,000,000 Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups, separation of working age adults from children and the elderly, and the integration of forced labor into supply chains. (5)Those detained in internment camps in Xinjiang Uyghur Autonomous Region have described forced political indoctrination, torture, beatings, food deprivation, and denial of religious, cultural, and linguistic freedoms. These victims have confirmed that they were told by guards that the only way to secure their release was to demonstrate sufficient political loyalty. Poor conditions and lack of medical treatment at such facilities appear to have contributed to the deaths of some detainees, including the elderly and infirm. (6)Uyghurs and ethnic Kazakhs who have obtained permanent residence or citizenship in other countries report being subjected to threats and harassment from Chinese officials. At least 5 journalists for Radio Free Asia’s Uyghur service have publicly detailed abuses their family members in Xinjiang Uyghur Autonomous Region have endured in response to their work exposing the Government of the People’s Republic of China’s abusive policies.(7)In September 2018, United Nations High Commissioner for Human Rights Michelle Bachelet noted in her first speech as High Commissioner the deeply disturbing allegations of large-scale arbitrary detentions of Uighurs and other Muslim communities, in so-called reeducation camps across Xinjiang.(8)In 2019, the Congressional-Executive Commission on China concluded that, based on available evidence, the establishment and actions committed in the internment camps in Xinjiang Uyghur Autonomous Region may constitute crimes against humanity.(9)On December 31, 2018, President Donald J. Trump signed into law the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), which—(A)condemns the People’s Republic of China’s forced disappearances, extralegal detentions, invasive and omnipresent surveillance, and lack of due process in judicial proceedings;(B)authorizes funding to promote democracy, human rights, and the rule of law in the People’s Republic of China; and(C)supports sanctions designations against any entity or individual that—(i)violates human rights or religious freedoms; or(ii)engages in censorship activities. 4.Sense of CongressIt is the sense of Congress that—(1)the President should—(A)condemn abuses against Uyghurs, ethnic Kazakhs, Kyrgyz, members of other Muslim minority groups, and other persons by authorities of the People’s Republic of China; and (B)call on such authorities to immediately—(i)close the internment camps;(ii)lift all restrictions on, and ensure respect for, human rights; and(iii)allow people inside the People’s Republic of China to reestablish contact with their loved ones, friends, and associates outside the People’s Republic of China;(2)the Secretary of State should consider strategically employing sanctions and other tools under the International Religious Freedom Act of 1998 (22 U.S.C. 6401 et seq.), including measures resulting from the designation of the People’s Republic of China as a country of particular concern for religious freedom under section 402(b)(1)(A)(ii) of such Act (22 U.S.C. 6442(b)(1)(A)(ii)), that directly address particularly severe violations of religious freedom;(3)the Secretary of State should—(A)work with United States allies and partners and through multilateral institutions to condemn the mass arbitrary detention of Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in Xinjiang Uyghur Autonomous Region; and (B)coordinate closely with the international community on targeted sanctions and visa restrictions; (4)the journalists of the Uyghur language service of Radio Free Asia should be commended for their reporting on the human rights and political situation in Xinjiang Uyghur Autonomous Region despite efforts by the Government of the People’s Republic of China to silence or intimidate their reporting through the detention of family members and relatives in China;(5)the United States should expand the availability of and capacity for Uyghur language programming on Radio Free Asia in Xinjiang Uyghur Autonomous Region;(6)the Federal Bureau of Investigation and appropriate United States law enforcement agencies should take steps to hold accountable officials from the People’s Republic of China or individuals acting on their behalf who harass, threaten, or intimidate persons within the United States; and(7)United States companies and individuals selling goods or services or otherwise operating in Xinjiang Uyghur Autonomous Region should take steps, including in any public or financial filings, to ensure that—(A)their commercial activities are not contributing to human rights violations in Xinjiang Uyghur Autonomous Region or elsewhere in China; and (B)their supply chains are not compromised by forced labor.5.Updating statement of United States policy toward the People’s Republic of ChinaSection 901(b) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104 Stat. 84) is amended—(1)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively; and(2)by inserting after paragraph (6) the following:(7)United States policy toward the People’s Republic of China should be explicitly linked to the situation in Xinjiang Uyghur Autonomous Region, specifically as to whether—(A)the internment of Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in internment camps has ended;(B)all political prisoners are released;(C)the use of mass surveillance and predictive policing to discriminate against and violate the human rights of members of specific ethnic groups has ceased and is not evident in other parts of China; and(D)the Government of the People’s Republic of China has ended particularly severe restrictions of religious and cultural practice in Xinjiang Uyghur Autonomous Region;.6.Imposition of sanctions(a)Report required(1)In generalNot later than 180 days after the date of the enactment of this Act, and not less frequently than annually thereafter, the President shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives that identifies each foreign person, including any official of the Government of the People’s Republic of China, that the President determines is responsible for any of the following with respect to Uyghurs, ethnic Kazakhs, Kyrgyz, members of other Muslim minority groups, or other persons in Xinjiang Uyghur Autonomous Region: (A)Torture.(B)Cruel, inhuman, or degrading treatment or punishment.(C)Prolonged detention without charges and trial.(D)Causing the disappearance of persons by the abduction and clandestine detention of those persons.(E)Other flagrant denial of the right to life, liberty, or the security of persons.(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.(b)Imposition of sanctionsThe President shall impose the sanctions described in subsection (c) with respect to each foreign person identified in the report required under subsection (a)(1).(c)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under subsection (a)(1) if such property and interests in property—(A)are in the United States;(B)come within the United States; or (C)come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall—(I)take effect immediately; and(II)cancel any other valid visa or entry documentation that is in the alien’s possession.(3)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a foreign person that violates, attempts to violate, conspires to violate, or causes a violation of paragraph (1) to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(d)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(e)WaiverThe President may waive the application of sanctions under this section with respect to a person identified in the report required under subsection (a)(1) if the President determines and certifies to the Committee on Foreign Relations of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives that such a waiver is in the national interest of the United States.(f)Exceptions(1)Exception for intelligence activitiesSanctions under this section shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(2)Exception to comply with international obligations and for law enforcement activitiesSanctions under subsection (c)(2) shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary—(A)to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations; or(B)to carry out or assist law enforcement activity in the United States.(3)Exception relating to importation of goods(A)In generalThe authorities and requirements to impose sanctions authorized under this section shall not include the authority or a requirement to impose sanctions on the importation of goods.(B)Good definedIn this paragraph, the term good means any article, natural or manmade substance, material, supply, or manufactured product, including inspection and test equipment, and excluding technical data.(g)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a person if the President determines and reports to the Committee on Foreign Relations of the Senate, the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Financial Services of the House of Representatives not later than 15 days before the termination takes effect that—(1)information exists that the person did not engage in the activity for which sanctions were imposed;(2)the person has been prosecuted appropriately for the activity for which sanctions were imposed;(3)the person has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in subsection (a)(1) in the future; or(4)the termination of the sanctions is in the national security interests of the United States.(h)SunsetThis section, and any sanctions imposed under this section, shall terminate on the date that is 5 years after the date of the enactment of this Act.(i)DefinitionsIn this section:(1)Admission; admitted; alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(2)Foreign personThe term foreign person means a person that is not a United States person.(3)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity. 7.Report on human rights abuses in Xinjiang Uyghur Autonomous Region(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal departments and agencies and civil society organizations, shall—(1)submit a report on human rights abuses in Xinjiang Uyghur Autonomous Region to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives; and (2)make the report described in paragraph (1) available on the website of the Department of State. (b)Matters To be includedThe report required under subsection (a) shall include—(1)an assessment of the number of individuals detained in internment camps in Xinjiang Uyghur Autonomous Region;(2)a description of the conditions in such camps for detainees, including, to the extent practicable, an assessment of—(A)methods of torture;(B)efforts to force individuals to renounce their faith; and(C)other serious human rights abuses;(3)to the extent practicable, an assessment of the number of individuals in the region in forced labor camps;(4)a description of the methods used by People’s Republic of China authorities to reeducate detainees in internment camps, including a list of government agencies of the People's Republic of China in charge of such reeducation;(5)an assessment of the use and nature of forced labor in and related to the detention of Turkic Muslims in Xinjiang Uyghur Autonomous Region, including a description of foreign companies and industries directly benefitting from such labor;(6)an assessment of the level of access to Xinjiang Uyghur Autonomous Region granted by the Government of the People’s Republic of China to foreign diplomats and consular agents, independent journalists, and representatives of nongovernmental organizations;(7)an assessment of the mass surveillance, predictive policing, and other methods used by the Government of the People’s Republic of China to violate the human rights of persons in Xinjiang Uyghur Autonomous Region;(8)a description of the frequency with which foreign governments are forcibly returning Uyghurs, ethnic Kazakhs, Kyrgyz, and other refugees and asylum seekers to the People’s Republic of China;(9)a description, as appropriate, of United States diplomatic efforts with allies and other nations—(A)to address the gross violations of human rights in Xinjiang Uyghur Autonomous Region; and(B)to protect asylum seekers from the region; and(10)the identification of the offices within the Department of State that are responsible for leading and coordinating the diplomatic efforts referred to in paragraph (9). 8.Report on protecting citizens and residents of the United States from intimidation and coercionNot later than 90 days after the date of the enactment of this Act, the Director of the Federal Bureau of Investigation, in consultation with the Secretary of State, shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on the Judiciary of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Foreign Affairs of the House of Representatives, the Committee on the Judiciary of the House of Representatives, and the Permanent Select Committee on Intelligence of the House of Representatives that outlines all of the efforts to protect United States citizens and residents, including ethnic Uyghurs and Chinese nationals legally studying or working temporarily in the United States, who have experienced harassment or intimidation within the United States by officials or agents of the Government of the People’s Republic of China. 9.Report on security and economic implications of repression in Xinjiang Uyghur Autonomous Region by the Government of the People’s Republic of China(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of State, shall submit a report to the Committee on Foreign Relations of the Senate, the Select Committee on Intelligence of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Permanent Select Committee on Intelligence of the House of Representatives on the matters described in subsection (b).(b)Matters to be included The report required under subsection (a) shall include—(1)an assessment of the national and regional security threats posed to the United States by the policies of the Government of the People’s Republic of China in Xinjiang Uyghur Autonomous Region;(2)a description of—(A)the acquisition or development of technology by the Government of the People’s Republic of China to facilitate internment and mass surveillance in Xinjiang Uyghur Autonomous Region, including technology related to predictive policing and large-scale data collection and analysis; and (B)the threats that the acquisition, development, and use of such technologies pose to the United States;(3)a list of Chinese companies that are involved in—(A)constructing or operating the internment camps in Xinjiang Uyghur Autonomous Region; or (B)providing or operating mass surveillance technology in Xinjiang Uyghur Autonomous Region; and(4)a description of the role of the Xinjiang Production and Construction Corps in internment and forced labor in Xinjiang Uyghur Autonomous Region.(c)Form of reportThe report required under subsection (a) shall be submitted in an unclassified form, but may contain a classified annex.10.Classified reportThe Director of National Intelligence, in consultation with such elements of the Intelligence Community as the Director deems appropriate, shall submit a classified report to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives that assesses the ability of the United States Government to collect and analyze intelligence regarding—(1)the scope and scale of the detention and forced labor of Uyghurs, ethnic Kazakhs, Kyrgyz, and members of other Muslim minority groups in the People’s Republic of China;(2)the gross violations of human rights perpetrated inside the internment camps in Xinjiang Uyghur Autonomous Region; and(3)other policies of the Government of the People’s Republic of China in Xinjiang Uyghur Autonomous Region that constitute gross violations of human rights.Speaker of the House of RepresentativesVice President of the United States and President of the Senate